Citation Nr: 1634798	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Betty L.G. Jones, Agent


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to July 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In March 2012 and again in April 2016, the Veteran submitted a claim of entitlement to service connection for PTSD.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was aggravated by in-service noise exposure.

2.  The Veteran's tinnitus is a result of his bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for bilateral hearing loss disability and tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.

A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). 

For wartime service or peacetime service after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that he was subjected to excessive noise exposure from the 12-inch gun on the forward deck of his ship during his service in the Navy, and that he has hearing loss as a result.  Service treatment records reveal that the Veteran had a hearing loss disability as defined by VA regulations in the left ear at entrance into service.  Audiological testing at enlistment revealed the following pure tone thresholds:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10

30
LEFT
20
10
10

65

Service treatment records include no other audiological testing.  The record of the separation examination is absent.

At a VA examination performed in April 2014, the Veteran exhibited loss of hearing acuity demonstrated by the following pure tone thresholds, in decibels:
 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
60
95
LEFT
30
35
40
55
95

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  Therefore, the Veteran has bilateral hearing loss disability under the applicable VA regulation.  

The Veteran is competent to speak to the noise exposure he experienced during service.  Thus, the appeal turns on whether the current disability is associated with the in-service noise exposure.  

In April 1999, the Veteran received an audiological consult at a VA facility that found hearing within normal limits to 3000 Hertz with severe sensorineural hearing loss from 4000 to 8000 Hertz.  No pure tone thresholds or speech discrimination scores were provided. 

At a February 2011 private audiological examination, the Veteran stated that he had had hearing loss and tinnitus since serving in Vietnam.  Examination results showed moderate to profound sensorineural hearing loss bilaterally, but the examiner offered no etiologically opinion with respect to either the hearing loss or the tinnitus.  

A January 2012 VA examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of service.  However, the examiner also reported that the test results were not valid due to poor agreement between the pure tone thresholds and speech discrimination scores.  Further, the examiner provided a rationale that the Veteran's hearing loss was more likely caused by factors other than military service, but answered "yes" to the question that the right ear and left ear pre-existing hearing loss was aggravated beyond normal progression in service.  Due to these facts, the Board determines that the January 2012 VA examination and opinion are inadequate.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In April 2014, another VA examiner noted that the Veteran had a preexisting hearing loss in the right and left ears and indicated that the hearing loss was not aggravated beyond normal progression in service.  However, the examiner also indicated that the etiology of the Veteran's hearing loss disability could not be determined without resorting to speculation and that whether aggravation occurred was really unknown because discharge audiometrics were not in the Veteran's service treatment records.  The examiner further noted the Veteran's post-naval occupational noise exposure, and stated that that there was no way to differentiate the contributions of naval vs. occupational noise exposure on his current hearing loss. 

The Board determines that it is at least as likely as not that the Veteran's current bilateral hearing loss is a result of his military service.  The Veteran had a preexisting hearing loss disability as defined by VA regulations, but there is no audiological evidence from service to determine whether the preexisting hearing loss became worse during service.  The April 1999 VA audiology note does not report numerical pure tone thresholds, and the Board observes that the Veteran's hearing acuity could have demonstrated a threshold shift below 4000 Hertz and still have been considered within normal limits.  

Further, the April 2014 VA examiner indicated that speculation would be required to determine the contribution of military noise exposure to the Veteran's current hearing loss disability.  However, the degree of hearing loss that is due to military service is not relevant to the issue of service connection.  The question is whether the naval service caused any of the hearing loss.  The April 2014 VA opinion suggests that naval service caused some of the Veteran's hearing loss; the examiner was only unable to determine how much of the hearing loss was due to naval service.  

Finally, the Veteran has asserted that he has experienced hearing loss since service, and he is competent to speak to a perceived loss of hearing.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In light of the above, the Board finds that it is at least as likely as not that some of the Veteran's current bilateral hearing loss disability is a result of his naval service.  

With respect to the Veteran's tinnitus, the disability is readily observable by lay persons, and the Veteran's assessment of tinnitus is sufficient to establish the diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Moreover, the evidence indicates that the Veteran's tinnitus is at least as likely as not a result of his naval service.  

Service treatment records are silent for complaint, treatment, or diagnosis related to tinnitus.  In February 2011, the Veteran indicated that he had had tinnitus since his naval service.  At the January 2012 VA examination, the Veteran reported that his tinnitus had begun approximately 36 to 37 years after service, and the examiner opined that the Veteran's tinnitus was due to some factor other than active service or hearing loss.  In contrast, the April 2014 VA examiner opined that the Veteran's complaints of intermittent tinnitus is a symptom of the hearing loss and is unrelated to his active service.  

In the Board's opinion the evidence supporting a finding that the tinnitus developed secondary to the hearing loss is at least as probative as that against the claim.  Therefore, the Veteran is entitled to service connection for his tinnitus on a secondary basis.



ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted as secondary to service-connected bilateral hearing loss disability.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


